United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51339
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE JARAMILLO-DOMINGUEZ, also known as
Jose Jaimes-Reyes,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-03-CR-237-ALL
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Jaramillo-Dominguez appeals the sentence imposed

following his guilty-plea conviction for illegally entering the

United States after deportation, a violation of 8 U.S.C. § 1326.

Jaramillo raises an issue that he concedes is foreclosed, but he

seeks to preserve it for further review.

     Jaramillo argues that his prior conviction for possession of

a controlled substance should not be considered an “aggravated

felony” under U.S.S.G. § 2L1.2(b)(1)(C).   This argument is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-51339
                                  -2-

foreclosed by our decision in United States v. Caicedo-Cuero,

312 F.3d 697, 705-711 (5th Cir. 2002), cert. denied, 538 U.S.
1021 (2003).     Jaramillo’s argument that the rule of lenity is

applicable is without merit because the meaning of “aggravated

felony” is not ambiguous.     See United States v. Rivera, 265 F.3d
310, 312-13 (5th Cir. 2001).

     AFFIRMED.